Name: Commission Implementing Regulation (EU) 2018/1596 of 23 October 2018 extending the derogation from Council Regulation (EC) No 1967/2006 as regards the minimum distance from the coast and depth granted to shore seines fishing in certain territorial waters of France (Occitanie and Provence-Alpes-CÃ ´te d'Azur)
 Type: Implementing Regulation
 Subject Matter: fisheries;  Europe;  international law;  regions of EU Member States;  European Union law
 Date Published: nan

 24.10.2018 EN Official Journal of the European Union L 265/9 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1596 of 23 October 2018 extending the derogation from Council Regulation (EC) No 1967/2006 as regards the minimum distance from the coast and depth granted to shore seines fishing in certain territorial waters of France (Occitanie and Provence-Alpes-CÃ ´te d'Azur) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 1626/94 (1), and in particular Article 13(5) thereof, Whereas: (1) Article 13(1) of Regulation (EC) No 1967/2006 prohibits the use of towed gears within three nautical miles of the coast or within the 50 m isobath where that depth is reached at a shorter distance from the coast. (2) At the request of a Member State, the Commission may allow a derogation from Article 13(1) of Regulation (EC) No 1967/2006, provided that a number of conditions set out in Article 13(5) and (9) are fulfilled. (3) Derogation from the first subparagraph of Article 13(1) of that Regulation, for the use of shore seines in certain sea areas situated within the territorial waters of France, irrespective of the depth, was granted until 31 December 2014 by Commission Implementing Regulation (EU) No 587/2014 (2). (4) An extension of the derogation was granted until 25 August 2018 by Commission Implementing Regulation (EU) 2015/1421 (3). (5) On 23 May 2018 the Commission received from France a request to extend the derogation which expired on 25 August 2018. France provided up-to-date information justifying the extension of the derogation. (6) France adopted a management plan in accordance with Article 19(2) of Regulation (EC) No 1967/2006 (4). (7) The Scientific, Technical and Economic Committee for Fisheries (STECF) assessed the derogation requested by France in July 2018 (5). STECF highlighted the need for improvement of data collection. France committed to improving the data collection by launching a scientific study to monitor the fishery and increase the sampling effort and also committed to improving the control framework beyond and above the obligations set out for the vessels concerned in Council Regulation (EC) No 1224/2009 (6) by doubling the number of controls, increasing the catch reporting frequency and by mandating the sending of a pre-notification to the control authorities 24 hours before any fishing trip. (8) In 2013 the STECF considered that taking into account the gears characteristics, the low speed of hand-hauling and the fact that the fishermen try to operate on clean bottoms, the impact of this activity on the marine environment can be considered negligible. (9) The extension of the derogation requested by France complies with the conditions laid down in Article 13(5) and (9) of Regulation (EC) No 1967/2006. (10) There are specific geographical constraints given the limited width of the continental shelf. (11) Shore seine fishing is carried out from the shore in shallow depths and targets a variety of species. The nature of this type of fishery is such that it cannot be undertaken with any other fishing gear since there is no other regulated gear that can capture the target species. (12) The derogation granted under Commission Implementing Regulation (EU) 2015/1421 concerns a limited number of 23 vessels. The extension of the derogation requested by France concerns only 20 vessels. (13) The management plan adopted by France guarantees no future increase of the fishing effort, as fishing authorisations will only be issued to the specified 20 vessels involving a total effort of 1 386 days that are already authorised to fish by France. In addition, France limited the maximum effort allowed for each gear. (14) The management plan should enable to decrease the fleet with time since the fishing authorizations are linked to the vessels and are automatically withdrawn when the vessel holding the authorization is replaced. (15) The request covers vessels with a track record in the fishery of more than five years. (16) Those vessels are included in a list communicated to the Commission in line with the requirements of Article 13(9) of Regulation (EC) No 1967/2006. (17) The fishing activities concerned fulfil the requirements of Article 4 of Regulation (EC) No 1967/2006 since the French management plan explicitly prohibits fishing above protected habitats. (18) The requirements of Article 8(1)(h) of Regulation (EC) No 1967/2006 are not applicable since they relate to trawlers. (19) As regards the requirement to comply with Article 9(5) establishing the minimum mesh size, the Commission notes that given the fishing activities concerned are highly selective, have a negligible effect on the marine environment and are not carried out above protected habitats, France authorised in line with Article 9(7) of Regulation (EC) No 1967/2006 a derogation from these provisions in its management plan. (20) The fishing activities concerned fulfil the recording requirements set out in Article 14 of Council Regulation (EC) No 1224/2009. (21) The fishing activities concerned do not interfere with the activities of vessels using gears other than trawls, seines or similar towed nets. (22) The activity of shore seines is regulated in the French management plan to ensure that catches of species mentioned in Annex III to Regulation (EC) No 1967/2006 are minimal. (23) Shore seines do not target cephalopods. (24) The French management plan includes derogations to the minimum size of marine organisms for fries of sardine landed for human consumption and targeted by the fishing activities regulated therein, in accordance with Article 15(3) of Regulation (EC) No 1967/2006. (25) The STECF considered that derogation should be requested from the minimum mesh size together with the minimal distance from the shore or minimum depth. However, the European Commission considers that the relevant conditions listed in the Mediterranean Regulation are complied with: as per Article 9(5), the minimum mesh size applicable for surrounding nets such as shore seines shall be 14 mm, as per Article 15(3), the minimum mesh size shall not apply to fries of sardine landed for human consumption if a national management plan for shore seines is in place and the French management plan legally sets a 2 mm minimum mesh size for shore seines targeting sardine juveniles. (26) The STECF considered that the impact of the fishery may not be fully evaluated because certain species caught by this fishery are not scientifically assessed. However, the European Commission considers that the impact of this fishery should be assessed in light of the actual magnitude of this fishery, which is minimal: the poutine fishery targeting in particular sardine juveniles concerns only 10 vessels whose yearly catches are only 1,6 tonnes. (27) The French management plan includes measures for the monitoring of fishing activities, as provided for in the third subparagraph of Article 13(9) of Regulation (EC) No 1967/2006. (28) The region Languedoc-Roussillon changed name to Occitanie on 28 September 2016 (7). Consequently, references to Languedoc-Roussillon have to be replaced by Occitanie. (29) The requested extension of the derogation should therefore be granted. (30) France should report to the Commission in due time and in accordance with the monitoring plan provided for in the French management plan. (31) A limitation of the duration of the derogation will allow ensuing prompt corrective management measures in case the monitoring of the management plan will show a poor conservation status of the exploited stock, while providing scope to enhance the scientific basis for an improved management plan. (32) The French management plan for shore seines has no expiry date and therefore its period of application shall extend beyond that of the derogation requested. There is consequently no risk of legal gap. (33) Accordingly, the derogation should apply until 25 August 2021. (34) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Derogation Article 13(1) of Regulation (EC) No 1967/2006 shall not apply in territorial waters of France adjacent to the coast of Occitanie and Provence-Alpes-CÃ ´te-d'Azur to shore seines used by vessels: (a) bearing the registration number mentioned in the French management plan; (b) Having a track record in the fishery of more than five years and not involving any future increase in the fishing effort deployed; and (c) Holding a fishing authorisation and operating under the management plan adopted by France in accordance with Article 19(2) of Regulation (EC) No 1967/2006. Article 2 Monitoring plan and reporting France shall communicate to the Commission, within one year following the entry into force of this Regulation, a report drawn up in accordance with the monitoring plan established in the management plan referred to in Article 1(c). Article 3 Entry into force and period of application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply until 25 August 2021. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 409, 30.12.2006, p. 11. (2) Commission Implementing Regulation (EU) No 587/2014 of 2 June 2014 derogating from Council Regulation (EC) No 1967/2006 as regards the minimum distance from the coast and depth for shore seines fishing in certain territorial waters of France (Languedoc-Roussillon and Provence-Alpes-CÃ ´te d'Azur) (OJ L 164, 3.6.2014, p. 13). (3) Commission Implementing Regulation (EU) 2015/1421 of 24 August 2015 extending the derogation from Council Regulation (EC) No 1967/2006 as regards the minimum distance from the coast and depth granted to shore seines fishing in certain territorial waters of France (Languedoc-Roussillon and Provence-Alpes-CÃ ´te d'Azur) (OJ L 222, 25.8.2015, p. 1). (4) JORF no 0122 of 27 May 2014 page 8669, text no 6, NOR: DEVM1407280A. (5) https://stecf.jrc.ec.europa.eu/documents/43805/2147402/STECF+PLEN+18-02.pdf (6) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (7) https://www.legifrance.gouv.fr/eli/decret/2016/9/28/INTB1617888D/jo/texte/fr